Respondent was admitted to the Bar by this court on November 15, 1962 and maintains an office for the practice of law in Saranac Lake, Franklin County. In this proceeding to discipline him upon charges of professional misconduct, petitioner moves for a default judgment on the ground that respondent has failed to file an answer to the petition that was personally served upon him. Respondent has not appeared in response to the motion. The petition charges respondent with neglect of four legal matters entrusted to him, improperly affixing his signature as notary public to a bill of particulars and failure to cooperate with petitioner in its investigation of three inquiries filed against him. In support of the motion for a default judgment, petitioner has submitted an affidavit of one of its attorneys that refers to and incorporates complainants’ inquiries, excerpts of respondent’s examination under oath and various pleadings, motion papers, letters and orders, all of which support and corroborate the charges contained in the petition. Respondent’s failure to answer or appear *557is tantamount to an admission of the charges. Under all the circumstances, we determine that respondent should be suspended from the practice of law for a period of six months and thereafter until further order of the court. Motion for a default judgment granted and respondent suspended for a period of six the date of commencement to be fixed in the order to be entered hereon. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.